DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 Jan 2021 has been entered.

Response to Amendment
The amendment filed 28 Jan 2021 has been entered. Claims 1-2, 4, 6, and 8-17 remain pending in the application. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4, 6, 8-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty et al. (US 2017/0032365 A1; hereinafter Liberty) in view of Uhr et al. (US 2018/0189878 A1; hereinafter Uhr), and in further view of Lingham et al. (US 2016/0267472 A1; hereinafter Lingham).
With respect to claim 1:
	Liberty teaches a blockchain-based custom currency transaction system comprising: (See at least Liberty: Abstract)
a plurality of blockchain nodes configured to establish a peer-to-peer (P2P)-based blockchain network, the plurality of blockchain nodes comprising a first blockchain node, distribute and manage blockchain data in which a plurality of blocks are connected in a chain form, and record, using the blockchain data, transaction data of a custom currency defined based on a cryptocurrency, ...; and (By disclosing, embodiments are 
a service providing server configured to interwork with the blockchain network and provide a transaction service for the custom currency, (By disclosing, the idea of making the transaction record tamper-proof by basing the encryption of one transaction (or block of transactions) on the previous one, and distributing that chain of record across all participating servers is a recent innovation. See at least Liberty: paragraph(s) [0003])
wherein the transaction data comprises first information about a first currency amount of the custom currency to be transacted and second information about a second currency amount of the cryptocurrency to be transacted, ..., (By disclosing, a user, acting through a client interface, initiates a request to 
the transaction data further comprises information about a possessed currency amount of a payer who pays with the cryptocurrency, (By disclosing, once the request in (300) is authenticated in (301), the request is validated against established rules, which include but are not limited to checking if the account balance in the user's underlying crypto-currency account is enough (303). In addition, Step 300--A user (payer) acting through a client interface initiates a request to send a portion of the accrued balance in their account to a recipient who also has an account in the same accrued value system. See at least Liberty: paragraph(s) [0046]-[0047]) 
the transaction data is subject to verification by a first verification operation before a second verification operation, wherein the first verification operation is configured to verify whether a first value of the first currency amount is equal to a second value of the second currency amount, (By disclosing, as a result of identifying the target currency to exchange the 
the transaction data is subject to verification by the second verification operation... (By disclosing, the transfer request is sent to the crypto-currency system to be recorded in the next available block (310), and when the sender checks their transaction history and balance, they will see the transaction recorded and a new balance that reflects the transaction's amount. See at least Liberty: paragraph(s) [0052]-[0053])
However, Liberty does not teach explicitly ...wherein the custom currency is points associated with a shop, the custom currency is defined using an open asset protocol, and the first blockchain node configured to evaluate unspent transaction output (UTXO) information of the blockchain data, ...wherein the first information represents a points transaction provided by the shop, and ...in which the first blockchain node among the plurality of blockchain nodes is configured to evaluate first UTXO information of the blockchain data to automatically confirm that the payer has not double-spent the first currency amount of the custom currency, and the second verification operation 
Uhr, directed to providing united point service using updated status of balance database with blockchain and thus in the same field of endeavor, teaches 
...wherein the custom currency is points associated with a shop, ..., and the first blockchain node configured to evaluate unspent transaction output (UTXO) information of the blockchain data; (By disclosing, various points used in paying for plays, movies and books in addition to purchases at a restaurant, a department store, and an online store (points associated with a shop). In addition, a UTXO mode which has a configuration of using an unspent transaction output, i.e., UTXO, of the virtual currency.. on a certain blockchain database. See at least Uhr: paragraph(s) [0003]-[0005] & [0036]-[0037])
...wherein the first information represents a points transaction provided by the shop, (As stated above, see at least Uhr: paragraph(s) [0003]-[0005])
...in which the first blockchain node among the plurality of blockchain nodes is configured to evaluate first UTXO information of the blockchain data..., and (By disclosing a UTXO mode which has a configuration of using an unspent transaction 
the second verification operation validates the points transaction, thereby relieving the shop from separately supporting blockchain recordation to validate the points transaction (By disclosing, individual transaction about the UTXO is recorded on a certain blockchain database. In addition, Fig. 2 shows that the point distributing server (the shop) is different and separated from at least the point managing server and the public blockchain DB, where the UTXO-related activities take place. See at least Uhr: paragraph(s) [0036]-[0037]; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the crypto-currency-based accrued value interoperability teachings of Liberty to incorporate the providing united point service using updated status of balance database with blockchain teachings of Uhr for the benefit of facilitating integrated and individual management by recording transactions about exchanging of each point and a united point on a blockchain of a virtual currency, and preventing problems like duplicate issuance. (See at least Uhr: paragraph(s) [0009])
Lingham, directed to securing digital gift cards with a public ledger and thus in the same field of endeavor, teaches 
the custom currency is defined using an open asset protocol, (By disclosing, the issuance service encodes the certain value of merchant-issued credit to the cryptocurrency tracked by a public ledger and associated with the tracking wallet. An example of an encoding protocol is the Open Assets Protocol. See at least Lingham: paragraph(s) [0037])
...in which the first blockchain node among the plurality of blockchain nodes is configured to evaluate first UTXO information of the blockchain data to automatically confirm that the payer has not double-spent the first currency amount of the custom currency, and (By disclosing, secure public ledgers offer a high level of security against unauthorized spend and against double-spend of digital assets through the use of public-key cryptography, decentralized record-keeping and decentralized consensus. See at least Lingham: paragraph(s) [0023]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liberty and Uhr to incorporate the securing digital gift cards with a public ledger teachings of Lingham for the benefit of providing a high level of traceability of funds movements to facilitate fraud detection, prevention and resolution, to the extent that the identity of account holders is known. (See at least Lingham: paragraph(s) [0023])
Examiner’s Note: 
(1)	The limitations “in which the first blockchain node among the plurality of blockchain nodes is configured to evaluate first UTXO information of the blockchain data to automatically confirm that the payer has not double-spent the first currency amount of the custom currency” in claim 1, lines 23-27 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C)
(2)	The limitation “thereby relieving the shop from separately supporting blockchain recordation to validate the points transaction” in claim 1, lines 28-29 are an intended result of claim limitation of step of retrieving and does not results in a structural difference. See MPEP 2111.04.
With respect to claim 12:
	Liberty teaches a blockchain-based point-type currency comprising: (See at least Liberty: Abstract)
a plurality of blockchain nodes comprising a first blockchain node, the plurality of blockchain nodes configured to establish a peer-to-peer (P2P)-based blockchain network, distribute and manage blockchain data in which a plurality of blocks are connected in a chain form, issue a cryptocurrency using the blockchain data and a point-type currency defined based on the cryptocurrency, and record transaction data of the cryptocurrency and the point-type currency, ...; and (By disclosing, embodiments are directed to providing a Crypto-currency-based Accrued Value Interoperability processing platform, allowing dynamic exchanges between accrued and stored values (custom currency), such as loyalty balances, as well as secure connectors to other currencies, standard or cryptographic, while keeping national currencies differentiated, controlled, and secured. In addition, a ledger is exchanged by all participating nodes of all the transactions that happen anywhere in the Bitcoin ecosystem. Any one of the participating nodes can act as the first blockchain node. See at least Liberty: paragraph(s) [0003]-[0005], [0016]-[0018] & [0064])
a service providing server configured to interwork with the blockchain network and provide a transaction service for the point-type currency, (By disclosing, the idea of making the transaction record tamper-proof by basing the encryption of one transaction (or block of transactions) on the previous one, and 
wherein the point-type currency is stored in a designated electronic wallet until a charging request from a user terminal is processed, and data of the [issuance of the point-type currency] is recorded in the blockchain data, ..., (By disclosing, once the addition of that transaction in a block has been officially added to the crypto-currency's block chain (507), the equivalent amount of originating accrued value is deducted (510) from the sender's account (501) and added (508) to a Pooled Account (509) that stores available units of the originating accrued value loyalty or rewards system (500) to be available for others to purchase. A transaction is generated to purchase (charging request) the equivalent amount of destination accrued value using crypto-currency units and sent to the crypto-currency system to be recorded in the next available block. In addition, the components depicted in FIG. 1 can interoperate to provide a number of financial and other services including but not limited to enrolling a customer for a mobile wallet, adding a stored value account (either hosted by a mobile wallet platform or a third party). Therefore, the Pooled Account may be an electronic wallet. See at least Liberty: paragraph(s) [0064]-[0067] & [0041]-[0043])
the transaction data further comprises information about a possessed currency amount of a payer who pays with the cryptocurrency, (By disclosing, once the request in (300) is authenticated in (301), the request is validated against established rules, which include but are not limited to checking if the account balance in the user's underlying crypto-currency account is enough (303). In addition, Step 300--A user (payer) acting through a client interface initiates a request to send a portion of the accrued balance in their account to a recipient who also has an account in the same accrued value system. See at least Liberty: paragraph(s) [0046]-[0047])
the transaction data is subject to verification by a first verification operation before a second verification operation, wherein the first verification operation is configured to verify whether a first value of the first currency amount is equal to a second value of the second currency amount, (By disclosing, as a result of identifying the target currency to exchange the accrued value from the originating system, an exchange value is determined by the parameters and configuration of the underlying crypto-currency platform. In some cases, the exchange rate may be fixed. In addition, Steps 504 and 511 teach equivalent amount of originating or destination accrued value. See at least Liberty: paragraph(s) [0065]-[0067] & [0069])
the transaction data is subject to the second verification by a verification operation... (By disclosing, the transfer request is sent to the crypto-currency system to be recorded in the next available block (310), and when the sender checks their transaction history and balance, they will see the transaction recorded and a new balance that reflects the transaction's amount. See at least Liberty: paragraph(s) [0052]-[0053])
However, Liberty does not teach ...wherein the point-type currency is points associated with a shop, the custom currency is defined using an open asset protocol, and the first blockchain node configured to evaluate unspent transaction output (UTXO) information of the blockchain data, ...the issuance of the point-type currency, ...wherein the charging request is associated with a points transaction provided by the shop, and ...in which the first blockchain node among the plurality of blockchain nodes is configured to evaluate first UTXO information of the blockchain data to automatically confirm that the payer has not double-spent the first currency amount of the point-type currency, and the verification operation validates the points transaction, thereby relieving the shop from separately supporting blockchain recordation to validate the points transaction.

...wherein the point-type currency is points associated with a shop, ..., and the first blockchain node configured to evaluate unspent transaction output (UTXO) information of the blockchain data (By disclosing, various points used in paying for plays, movies and books in addition to purchases at a restaurant, a department store, and an online store (points associated with a shop). In addition, a UTXO mode which has a configuration of using an unspent transaction output, i.e., UTXO, of the virtual currency.. on a certain blockchain database. See at least Uhr: paragraph(s) [0003]-[0005] & [0036]-[0037])
wherein the charging request is associated with a points transaction provided by the shop, (As stated above, see at least Uhr: paragraph(s) [0003]-[0005])
...in which the first blockchain node among the plurality of blockchain nodes is configured to evaluate first UTXO information of the blockchain data... (By disclosing a UTXO mode which has a configuration of using an unspent transaction output, i.e., UTXO, of the virtual currency. See at least Uhr: paragraph(s) [0036]-[0037], [0042], [0083], [0093] & [0102])
the verification operation validates the points transaction, thereby relieving the shop from separately supporting blockchain recordation to validate the points transaction (By disclosing, individual transaction about the UTXO is recorded on a certain blockchain database. In addition, Fig. 2 shows that the point distributing server (the shop) is different and separated from at least the point managing server and the public blockchain DB, where the UTXO-related activities take place. See at least Uhr: paragraph(s) [0036]-[0037]; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the crypto-currency-based accrued value interoperability teachings of Liberty to incorporate the providing united point service using updated status of balance database with blockchain teachings of Uhr for the benefit of facilitating integrated and individual management by recording transactions about exchanging of each point and a united point on a blockchain of a virtual currency, and preventing problems like duplicate issuance. (See at least Uhr: paragraph(s) [0009])
Lingham, in the same field of endeavor, further teaches 
...the custom currency is defined using an open asset protocol, (By disclosing, the issuance service encodes the certain value of merchant-issued credit to the cryptocurrency Open Assets Protocol. See at least Lingham: paragraph(s) [0037])
...the issuance of the point-type currency (By disclosing, the method comprises issuing a certain amount of merchant-issued credit (custom currency) by the credit issuer in the name of a user, managed by the wallet service, the certain amount of merchant-issued credit comprising a balance. See at least Lingham: paragraph(s) [0034], [0053] & [0055]; page 6, col. Right, lines 12-15)
...to automatically confirm that the payer has not double-spent a first currency amount of the point-type currency (By disclosing, secure public ledgers offer a high level of security against unauthorized spend and against double-spend of digital assets through the use of public-key cryptography, decentralized record-keeping and decentralized consensus. See at least Lingham: paragraph(s) [0023])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liberty and Uhr to incorporate the securing digital gift cards with a public ledger teachings of Lingham for the benefit of providing a high level of traceability of funds movements to facilitate fraud detection, prevention and resolution, to the extent that the identity of 
Examiner’s Note: 
(1)	The limitations “in which the first blockchain node among the plurality of blockchain nodes is configured to evaluate first UTXO information of the blockchain data to automatically confirm that the payer has not double-spent the first currency amount of the point-type currency” in claim 12, lines 21-25 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C)
(2)	The limitation “thereby relieving the shop from separately supporting blockchain recordation to validate the points transaction” in claim 1, lines 28-29 are an intended result of claim limitation of step of retrieving and does not results in a structural difference. See MPEP 2111.04.
With respect to claims 2 and 9:
the blockchain-based custom currency transaction system of claim 1, as stated above.
	Liberty further teaches wherein, in response to the custom currency being [issued] in a third currency amount, the cryptocurrency is used in a fourth currency amount, and (By disclosing, a transaction is generated to purchase (issue) the equivalent amount of destination accrued value using crypto-currency units. See at least Liberty: paragraph(s) [0067])
wherein the third currency amount has an equal value to the fourth currency amount. (By disclosing, the transaction is performed with the equivalent amounts. See at least Liberty: paragraph(s) [0067])
Furthermore, Liberty further teaches wherein the custom currency comprises a first custom currency and a second custom currency, (By disclosing, a transaction is generated to purchase the equivalent amount of destination accrued value (first custom currency or second custom currency) using crypto-currency units and sent to the crypto-currency system to be recorded in the next available block. Since the first and second custom currencies are independent, they are taught by the same citation of Liberty. See at least Liberty: paragraph(s) [0067])
Lingham, in the same field of endeavor, teaches ...being issued. (By disclosing, the method comprises issuing a certain amount of merchant-issued credit by the credit issuer in the 
With respect to claim 4:
	Liberty, Lingham, and Uhr teach the blockchain-based custom currency transaction system of claim 1, as stated above.
	Liberty further teaches wherein, in response to a first transaction for the custom currency being processed, a second transaction for the cryptocurrency is processed, and (By disclosing, a transaction is generated to purchase (processed) the equivalent amount of destination accrued value using (processed) crypto-currency units and sent to the crypto-currency system to be recorded in the next available block. See at least Liberty: paragraph(s) [0066]-[0067])
wherein the first currency amount has an equal value to the second currency amount. (As stated above, see at least Liberty: paragraph(s) [0067]) 
With respect to claim 6:
	Liberty, Lingham, and Uhr teach the blockchain-based custom currency transaction system of claim 1, as stated above.
	Liberty further teaches wherein the transaction data is subject to verification by a third verification operation of further verifying whether a first total [issued] value of the custom currency [previously issued] is equal to a second total [issued] value of the cryptocurrency used in [issuing] the custom currency. (By disclosing, a transaction is generated to purchase (issue) the equivalent amount of destination accrued value using crypto-currency units. In Bitcoin, the computing-intensive proof-solving and encryption processes also serve to "mine" (or, create) further coins, thus rewarding the participating computing power with more currency--in essence, printing money to pay them for their computing cycles. The crypto-currency-based accrued value may be issued similarly. See at least Liberty: paragraph(s) [0067], [0004]-[0005] & [0016]-[0017])
Lingham, in the same field of endeavor, further teaches ...previously issued or ...issuing the custom currency. (By disclosing, the method comprises issuing a certain amount of merchant-issued credit (custom currency) by the credit issuer in the name of a user, managed by the wallet service, the certain amount of merchant-issued credit comprising a balance. See at least Lingham: paragraph(s) [0034], [0053] & [0055]; page 6, col. Right, lines 12-15)
With respect to claim 8:
	Liberty, Lingham, and Uhr teach the blockchain-based custom currency transaction system of claim 1, as stated above.
wherein the plurality of blockchain nodes comprises a block mining node that mines a new block to be added to the blockchain data, (See at least Liberty: paragraph(s) [0003]-[0005])
wherein a preset amount of new cryptocurrency is issued in response to the new block being mined in the block mining node, and (See at least Liberty: paragraph(s) [0003]-[0005])
wherein a new custom currency is [issued], the new custom currency having an equal value to the new cryptocurrency in response to the issuance of the new cryptocurrency. (As stated above with respect to claim 1, see at least Liberty: paragraph(s) [0067] & [0004]-[0005])
Lingham, in the same field of endeavor, further teaches ...a new custom currency is issued. (By disclosing, the method comprises issuing a certain amount of merchant-issued credit (custom currency) by the credit issuer in the name of a user, managed by the wallet service, the certain amount of merchant-issued credit comprising a balance. See at least Lingham: paragraph(s) [0034], [0053] & [0055]; page 6, col. Right, lines 12-15)
With respect to claim 10:
	Liberty, Lingham, and Uhr teach the blockchain-based custom currency transaction system of claim 9, as stated above.
wherein a previously issued first custom currency and a previously issued second custom currency are stored in a designated electronic wallet until a purchase request from a user terminal is processed, and (By disclosing, the equivalent amount of originating accrued value (first or second custom currency) is deducted (510) from the sender's account (501) and added (508) to a Pooled Account (509) (designated electronic wallet) that stores available units of the originating accrued value loyalty or rewards system (500) to be available for others to purchase. See at least Liberty: paragraph(s) [0041]-[0043] & [0064]-[0067])
wherein the first custom currency is stored in a first electronic wallet, and the second custom currency is stored in a second electronic wallet different from the first electronic wallet. (By disclosing, a customer is enrolled for a mobile wallet, adding a stored value account (either hosted by a mobile wallet platform or a third party), adding a bank or credit union account to a mobile wallet, adding a debit or credit card account to a mobile wallet, depositing funds in a mobile wallet, withdrawing funds from a mobile wallet, paying bills from a mobile wallet, topping up a prepaid mobile account through a mobile wallet, transferring funds through a mobile wallet (nationally or internationally), making in-store purchases using a mobile wallet, making tokenized payments, and various other 
With respect to claim 11:
	Liberty, Lingham, and Uhr teach the blockchain-based custom currency transaction system of claim 1, as stated above.
	Liberty further teaches wherein the service providing server comprises a service request processor configured to process a purchase request for the custom currency through the blockchain network in response to the purchase request received from a user terminal, and (See at least Liberty: paragraph(s) [0038] & [0066]-[0067])
wherein the process for the purchase request is performed by a first blockchain node among the plurality of blockchain nodes, through a first processing operation in which a custom currency in an amount corresponding to the purchase request among previously [issued custom currencies] is transferred to an electronic wallet of a user in response to the purchase request received from the service request processor, and through a second processing operation in which the transaction data of the first processing operation is recorded in the blockchain data. (By disclosing, when all the nodes are trusted systems, consensus can be exponentially sped up, for block consensus times in the single digit seconds. The transaction processor 121 
Lingham, in the same field of endeavor, further teaches ...issued custom currencies. (By disclosing, the method comprises issuing a certain amount of merchant-issued credit (custom currency) by the credit issuer in the name of a user, managed by the wallet service, the certain amount of merchant-issued credit comprising a balance. See at least Lingham: paragraph(s) [0034], [0053] & [0055]; page 6, col. Right, lines 12-15)
With respect to claim 14:
	Liberty, Lingham, and Uhr teach the blockchain-based point-type currency transaction system of claim 12, as stated above.
	Liberty further teaches wherein the service providing server comprises a service request processor configured to process a saving request for the point-type currency through the blockchain network in response to the saving request for the point-type currency received from a terminal of a shop and regarding a designated user as a payee, and... (By disclosing, a request to a credentials vault (425) is generated in order to have the proper credentials, such as but not limited to, bank account information, credit or debit card information, etc. in order to generate a deposit request (426) (a saving request). 
the process for the saving request is performed by a first blockchain node among the plurality of blockchain nodes, through a first processing operation in which a point-type currency in an amount corresponding to the purchase request among point-type currencies stored in the electronic wallet of the shop is transferred to an electronic wallet of the designated user in response to the saving request received from the service request processor, and through a second processing operation in which the transaction data of the first processing operation is recorded in the blockchain data. (By disclosing, a transaction is generated to purchase the equivalent amount of destination accrued value using crypto-currency units and sent to the crypto-currency system to be recorded in the next available block, and once the addition of that transaction in a block has been officially added to the crypto-currency's block chain (512), the equivalent amount of destination value is deducted (513) from the Pooled Account (514) that stores available units available for purchase of the destination accrued value loyalty or rewards system (515), and that amount is added (516) to the 
Lingham, in the same field of endeavor, further teaches ...wherein the designated electronic wallet is an electronic wallet of the shop, and (By disclosing, the plurality of cryptocurrency wallets includes an issuing wallet, a user wallet, and a merchant wallet. The cryptocurrency transaction is configured to occur between the plurality of cryptocurrency wallets. See at least Liberty: paragraph(s) [0050]-[0051])
With respect to claim 16:
	Liberty, Lingham, and Uhr teach the blockchain-based point-type currency transaction system of claim 12, as stated above.
	Liberty further teaches wherein the plurality of blockchain nodes comprises a block mining node that mines a new block to be added to the blockchain data, (See at least Liberty: paragraph(s) [0004]-[0005])
wherein a preset amount of new cryptocurrency is issued in response to the new block being mined in the block mining node, and (By disclosing, in Bitcoin, the computing-intensive proof-solving and encryption processes also serve to "mine" (or, create) further coins (a preset amount of new cryptocurrency), thus rewarding the participating computing power with more currency--in essence, printing money to pay them for their 
wherein a new point-type currency is [issued] in an amount equal in value to the new cryptocurrency in response to the issuance of the new cryptocurrency, and the new issued point-type currency being stored in the designated electronic wallet. (By disclosing, a transaction is generated to purchase (issue) the equivalent amount of destination accrued value using crypto-currency units. See at least Liberty: paragraph(s) [0067])
Lingham, in the same field of endeavor, teaches ...is issued. (By disclosing, the method comprises issuing a certain amount of merchant-issued credit by the credit issuer in the name of a user, managed by the wallet service, the certain amount of merchant-issued credit comprising a balance. See at least Lingham: paragraph(s) [0034], [0053] & [0055]; page 6, col. Right, lines 12-15)
With respect to claim 17:
	Liberty, Lingham, and Uhr teach the blockchain-based point-type currency transaction system of claim 12, as stated above.
	Liberty further teaches wherein, in response to the point-type currency [being issued] in a first currency amount, the cryptocurrency is issued in a second currency amount, (See at least Liberty: paragraph(s) [0004]-[0005] & [0067])
wherein the first currency amount has an equal value to the second currency amount, and (By disclosing, the transaction is performed with the equivalent amounts. See at least Liberty: paragraph(s) [0067])
wherein, in response to a first transaction for the point-type currency being processed, a second transaction for the cryptocurrency having an equal value to the point-type currency subject to the transaction is processed. (By disclosing, the equivalent amount of values are processed. See at least Liberty: paragraph(s) [0067])
Lingham, in the same field of endeavor, teaches ...being issued. (By disclosing, the method comprises issuing a certain amount of merchant-issued credit (point-type currency) by the credit issuer in the name of a user, managed by the wallet service, the certain amount of merchant-issued credit comprising a balance. See at least Lingham: paragraph(s) [0034], [0053] & [0055]; page 6, col. Right, lines 12-15)
8.	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liberty in view of Lingham and in further view of Uhr, as applied to claim 12, and in still further view of DeCastro (US 2015/0170112 A1; hereinafter DeCastro).
With respect to claim 13:
	Liberty, Lingham, and Uhr teach the blockchain-based point-type currency transaction system of claim 12, as stated above.
wherein the service providing server comprises a service request processor configured to check, in response to a purchase request for the point-type currency received from the user terminal, a payment result of [a commodity currency] for purchasing the point-type currency, and process the purchase request for the point-type currency through the blockchain network, and (By disclosing, this approach also allows dynamic exchanges between accrued and stored values, such as loyalty balances, as well as secure connectors to other currencies, standard or cryptographic, while keeping national currencies differentiated, controlled, and secured. See at least Liberty: paragraph(s) [0016]-[0018], [0038], [0041] & [0067])
wherein the process for the purchase request is performed by a first blockchain node among the plurality of blockchain nodes, through a first processing operation in which, among point-type currencies stored in the designated electronic wallet, a point-type currency in an amount corresponding to the purchase request is transferred to an electronic wallet of a user in response to the purchase request received from the service request processor, and through a second processing operation in which the transaction data of the first processing operation is recorded in the blockchain data. (As stated above with respect to claim 11, see at least Liberty: paragraph(s) [0004]-[0005], [0016]-[0018], [0038], [0041] & [0066]-[0067])

	DeCastro, directed to providing multi-currency platforms comprising means for exchanging and interconverting tangible and virtual connection in various transactions and thus in the same field of endeavor, teaches ...a commodity currency. (By disclosing, the card also includes a dual-currency operating system comprising means for integrating transactions involving two (or more) currencies, which in a prevalent type of user scenario would comprise a first fiat currency and a second fiat currency, a first digital currency and a second digital currency, fiat to cryptocurrency and vice versa, commodity-backed digital asset to any other currency and digital asset, and so on.. See at least DeCastro: paragraph(s) [0034]-[0036], [0063], [0066]-[0067], [0084] & [0090])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liberty, Lingham, and Uhr to incorporate the providing multi-currency platforms comprising means for exchanging and interconverting tangible and virtual connection in various transactions teachings of DeCastro for the benefit of facilitating the execution of the transaction between the parties even though they entered into the bargain each using a different type of currency from the other(s), so that 
With respect to claim 15:
	Liberty, Lingham, and Uhr teach the blockchain-based point-type currency transaction system of claim 12, as stated above.
	Liberty further teaches wherein, the service providing server comprises a service request processor configured to, in response to a withdrawal request for the point-type currency received from the user terminal, process the withdrawal request for the point-type currency through the blockchain network and [a commodity currency dispenser], and (By disclosing, a customer is enrolled for a mobile wallet, adding a stored value account (either hosted by a mobile wallet platform or a third party), adding a bank or credit union account to a mobile wallet, adding a debit or credit card account to a mobile wallet, depositing funds in a mobile wallet, withdrawing funds from a mobile wallet, paying bills from a mobile wallet, topping up a prepaid mobile account through a mobile wallet, transferring funds through a mobile wallet (nationally or internationally), making in-store purchases using a mobile wallet, making tokenized payments, and various other tasks. See at least Liberty: paragraph(s) [0041]-[0043] & [0046])
wherein the process for the withdrawal request comprises: (See at least Liberty: paragraph(s) [0043])
a first operation in which the service request processor checks a possessed amount of the point-type currency stored in an electronic wallet of a user through the blockchain network and determines whether the withdrawal request is processible, (By disclosing, the sender checks their transaction history and balance. See at least Liberty: paragraph(s) [0046] & [0053]-[0054])
a second operation in which the service request processor transmits a payment request for [a commodity currency] in an amount corresponding to the withdrawal request to [the commodity currency dispenser] when the withdrawal request is processible as a result of the determination, and receives a process result of the payment request, and (By disclosing, this approach also allows dynamic exchanges between accrued and stored values, such as loyalty balances, as well as secure connectors to other currencies, standard or cryptographic, while keeping national currencies differentiated, controlled, and secured. See at least Liberty: paragraph(s) [0018])
a third operation in which the service request processor makes a request for withdrawing the point-type currency such that the request is processed through the blockchain network, in response to the reception of the process result, and (See at least Liberty: paragraph(s) [0041]-[0043] & [0046])
wherein the third operation comprises a transferring operation in which, among the point-type currencies stored in the electronic wallet of the user, the point- type currency in an amount corresponding to the withdrawal request for the point-type currency is transferred to the designated electronic wallet by a first blockchain node among the plurality of blockchain nodes, in response to the withdrawal request received from the service request processor, and a recording operation in which the transaction data of the transferring operation is recorded in the blockchain data. (As stated above with respect to claim 14, see at least Liberty: paragraph(s) [0038], [0041]-[0043], [0052], [0063] & [0067])
DeCastro, in the same field of endeavor, teaches ...a commodity currency and ...a commodity currency dispenser. (As stated above with respect to claim 13, see at least DeCastro: paragraph(s) [0034]-[0036], [0063], [0066]-[0067], [0083]-[0084] & [0090])

Response to Arguments
9.	In response to applicant’s argument that “Uhr leads a person of ordinary skill in the art away from modifying Liberty in the direction of claim 1, by requiring additional computation and storage to attain security. Uhr [0037] ("a UTXO-anchoring mode which has a configuration of anchoring that seeks two-fold integrity of record, by recording individual transactions about the UTXO on a first blockchain database and then recording a representative hash value, created from the transactions recorded on the first blockchain database, on a second blockchain database"),” it is noted that Uhr teaches that it does not matter whether one blockchain or two are used for the UTXO mode. Uhr uses one blockchain (a certain blockchain database) in paragraph [0036], and two blockchain databases (first and second blockchain databases) in paragraph [0037]. Also, Uhr teaches that the various embodiments of the present invention, although different, are not necessarily mutually exclusive.. a particular feature, structure, or characteristic described herein in connection with one embodiment may be implemented within other embodiments without departing from the spirit and scope of the present invention. (See at least Uhr: paragraph(s) [0035]-[0037])

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien et al. (US8265993B2) teaches system and method for using loyalty rewards as currency.
Okude Tsutomu et al. (WO2004077327A1) teaches electronic money value conversion device, system, and electronic money value conversion method.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                       /OLUSEYE IWARERE/Primary Examiner, Art Unit 3687